Title: To Thomas Jefferson from La Motte, 28 October 1790
From: La Motte (Lamotte, Delamotte), M. de
To: Jefferson, Thomas



Monsieur
Havre 28. octobre 1790.

Je n’ai recû qu’hier, timbrée de Paris, la Lettre que vous m’avés fait l’honneur de m’ecrire le 27. Juin. C’est un Espace de 4. mois qu’elle est restée en chemin, comme la mienne du 12. Xbre. qui ne vous est parvenuë que le 6. Avril. Il est bien malheureux que des lettres restent aussi longtems en chemin.
J’ai eû l’honneur de vous ecrire en vous envoyant vos meubles et de vous remercier de la Commission de Vice-Consul que vous voulés bien me confier; je vous prie d’en recevoir encore mes remerciments et de Compter sur mon Zèle à en bien remplir la tâche. La Commission ni les instructions ne me sont point encore parvenuës.
Nous avons toujours icy ceux de vos effets qui doivent aller  directement à Philadelphie. Lorsque j’aurai l’occasion de les embarquer, j’y joindrai quatre paniers de vin de Champagne que M. Louis d’Aÿ m’annonce m’avoir expédiés pour vous. M. Short nous a remboursé nos frais sur vos meubles et le Couts de ces mêmes chiens dont vous me parlés et que je vous ai envoyés en Janvier dernier par le brig Anglois Abigail, Cape. Harris, qui alloit à New York, à l’adresse de Mrs. Adams Constable & Co. Je juge qu’ils ne vous ont point été remis et j’en suis bien faché; puissiés-vous seulement entretenir la race avec ceux dont vous avés heureusement pris soin vous même.
L’Assemblée Nationale n’a encore rien décidé sur la ferme du tabac, mais elle s’occupe en ce moment des impositions, et ce chapitre-là sera incessament mis sur le tapis. Elle doit maintenant avoir réuni les avis de toutes les places de Commerce sur l’objet du Tabac, et si Le Havre n’est pas favorable aux interets de l’Amerique, il n’aura dependû ni de Mr. Short ni de moi de diriger le rapport de nos representans du Commerce dans ces vuës là.
Je reçois au moment même, Monsieur, ma Commission et je vais en solliciter l’Exequatur sans perte de temps, ayant deja rencontré quelqu’Occasions où il auroit eté bien que je fusse installé. J’attends encore les instructions d’après lesquelles je dois agir. Mr. Short m’a dit que le Congrès s’en occupoit et je resterai impatient de les recevoir pour ne rien faire qui y soit contraire.
Le Navire qui vous portera la presente partira demain; je comptois le charger des paquets de Mr. Short, mais il paroit qu’il a pris une autre voye pour ce moment. Je serai par la suite en etat de savoir et de lui dire à point nommé toutes les occasions dont il pourra proffiter.
Je suis faché de n’avoir que très peu de papiers-nouvel[les] à vous envoyer. Nous sommes plus que jamais dans la Crise de notre incertitude sur la paix ou la guerre. Cependant les delais que l’Angleterre apporte à Commencer des hostilités nous font croire qu’elle n’a point un dessein bien arrêté d’entrer en guerre. Si les preparatifs de toutes les puissances devoient être mis en oeuvre, ce seroit assurement une guerre importante, et votre neutralité seroit sans doute invoquée par plus d’une des parties belligerantes.
Permettés moi, Monsieur, de presenter mon homage à vos dames et de me dire avec une parfaite consideration Monsieur Votre très humble & très obeissant serviteur

Delamotte

